PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/116,699
Filing Date: 29 Aug 2018
Appellant(s): Peterson et al.



__________________
Potomac Law Group, PLLC11/16/2021
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/16/2021.

Every ground of rejection set forth in the Office action dated June 16, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 USC 103 as being allegedly being obvious under McCombe (US 8,482,561) in view of Igehy (Tracing Ray Differentials).

Igehy’s figure 1 show two (2) different rays, the ray R(x,y) and its neighboring ray R(x+δx, y) in which the ray R(x+δx, y) can be derived from the ray R(x,y) from Igehy’s formula (7); specifically, 
R(x+δx, y) ≈ R(x,y) +  δx * δR(x,y)/δx
Where δx is the horizontal distance of ray R(x,y) and its neighboring ray R(x+δx), and δR(x,y)/δx is the first derivative with respect to the function vector ray R(x,y) in horizontal x_direction.
Igehy’s formula (7) is a first-order expression of the Taylor approximation (Igehy, page 2, column 2), which is well known in the art to calculate the value of an entire function at every point, if R(x,y), which, as Igehy showed, is utilized for approximately defining the further vector ray R(x+δx) by adding a first-order Taylor approximation, i.e., the ray differential δR(x,y)/δx.
This is what Igehy teaches in page 2, column 2:
“One way to view ray tracing is as the evaluation of the position and direction of a ray function at discrete points as it propagates through the scene. Any value ν that is computed for the ray (e.g., luminance, texture coordinate on a surface, etc.) is derived by applying a series of functions to some initial set of parameters, typically the image space coordinates x and y:
ν = fn (fn-1(…f2 (f1(x, y)))) 
We can compute the derivative of this value with respect to an image space coordinate (e.g., x) by applying the Chain Rule:
δν/δx = δfn/δfn-1 * …* δf2/δf1* δf1/δx
As transformations are applied to a ray to model propagation
through a scene, we are just applying a set of functions fi to keep track of the ray. We can also keep track of ray differentials, derivatives of the ray with respect to image space coordinates, by applying the derivatives of the functions. These ray differentials can then be used to give a first-order Taylor approximation to the ray as a function of image space coordinates.”
	Therefore, based on Igehy’s formula (7), or in general Taylor series approximation, the data (e.g., luminance, texture coordinate on a surface, etc.) determined by the execution of an instance of the shader program corresponding to a first ray R(x,y) is operable to utilize in the execution of an instance of the shader program for a further ray R(x+δx, y), specifically by adding the ray differentials derived by the derivatives of the function associated with the first ray.  


Response to Appellant’s Arguments
	Applicant argues that the combination of McCombe and Igehy do not teach “data determined by the execution of an instance of the the shader program for a ray of the ray bundle,” and then that data is “utilized in the execution for a further ray of the ray bundle” which is not persuasive.
	In the claimed invention, the “ray bundle” is defined as a collection of rays without any specific details of how the rays on the bundle are related.  McCombe teaches the claimed “ray bundle” (column 13, lines 14-24) and the claimed “performing intersection testing on the rays of the ray bundle and executing a plurality of instances of a shader program”  (column 14, lines 30-38 – a ray 130, which can belong to a bundle, intersects the mirror object 110 at the instance 1 causing the associated mirror shader to form an attenuation vector for the ray 131) (see also column 15, lines 4-8; and column 17, lines 4-7).
	Igehy teaches that the performance (e.g., luminance, texture coordinate on a surface, etc.) of shader programs, as in R(x+δx, y) can be calculated at a later instance by utilizing the data of the ray R(x,y) at the early instance and adding the derivatives of the initial position δP(x,y) and direction δD(x,y).  It is also noted that the rays R(x,y), R(x+δx,y), R(x, y+δy), R(x+δx, y+δy), … can be collected as a bundle of rays sharing an origin (McCombe, column 13, lines 21-24). 
R(x,y) calculated from an early instance in the calculation of the neighbor ray R(x+δx,y) of a later instance).  The motivation of utilizing “data determined by the execution of an instance of the shader program corresponding to a first ray of the ray bundle in the execution of an instance of the 
	Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PHU K NGUYEN/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        
Conferees:
/GREGORY J TRYDER/Supervisory Patent Examiner, Art Unit 2616                                                                                                                                                                                                        
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte